GRAVES, Judge.
The appellant was convicted of a violation of the liquor laws in a dry area, and was by the jury’s verdict fined the sum of $750.
The verdict reads:
“Guilty
$750.00 Fine
Signed A. Caffey
Foreman' of the Jury.”
This is practically the same verdict as was condemned in the case of Moneyhun v. State, Tex.Cr.App., 136 S.W.2d 219, not yet reported in state reports, and Herd v. State, Tex.Cr.App., 136 S.W.2d 220, not yet reported in state reports. Under the authority of those cases and their reasoning we hold this verdict insufficient.
The judgment is reversed and the cause remanded.